RENDERED: MAY 21, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                             NO. 2020-CA-0609-MR

JAMES OAKLEY                                                       APPELLANT


                 APPEAL FROM KENTON CIRCUIT COURT
v.               HONORABLE KATHLEEN S. LAPE, JUDGE
                       ACTION NO. 17-CR-01222


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.

DIXON, JUDGE: James Oakley appeals the order revoking probation entered by

the Kenton Circuit Court on April 17, 2020. Having reviewed the record, briefs,

and law, we affirm.
                    FACTS AND PROCEDURAL BACKGROUND

                On May 8, 2018, Oakley was convicted of possession of a controlled

substance first degree1 and sentenced to two years to serve, probated for three

years. On June 14, 2018, the Department of Corrections (DOC) filed a supervision

report stating that Oakley had admitted to heroin use, thereby violating the terms of

his probation, and recommending that he be assessed for treatment options.

                On July 10, 2018, DOC reported that Oakley absconded from the

long-term substance abuse treatment facility to which he had been referred, failed

to complete treatment for substance abuse, and failed to report to his probation

officer. DOC recommended a warrant be issued and Oakley’s probation be

revoked. On February 12, 2019, DOC reported that Oakley had been arrested on a

new charge, robbery first degree,2 in Fayette County and again recommended

revocation of his probation.

                A hearing was held on April 13, 2020, regarding DOC’s reports of

July 10, 2018, and February 12, 2019. Oakley, through counsel, stipulated to the

reports and stated that in April 2019, he pled guilty to attempted robbery in the




1
    Kentucky Revised Statutes (KRS) 218A.1415, a class D felony.
2
    KRS 515.020, a class B felony.



                                              -2-
second degree,3 promoting contraband in the first degree,4 and being a persistent

felony offender in the second degree.5 Oakley’s counsel requested that the court

continue Oakley’s probation and cited his participation in correctional programs,

including Anger Management, Moral Reconation Therapy, Substance Abuse

Program, Portals, and Inside Out Dad, during his current incarceration as evidence

that he could be successful. The Commonwealth opposed and argued for

revocation.

                Ruling from the bench, the court made oral findings, noting that prior

to sentencing Oakley had failed to report for a meeting regarding his pre-sentence

investigation and had a prior criminal offense, a probation violation, and a federal

drug charge. The court observed that Oakley had failed to improve his conduct

since his sentencing hearing and, therefore, revoked Oakley’s probation, reinstated

his two-year sentence, and ordered, over Oakley’s objection, that the reinstated

sentence run consecutively to his Fayette County sentence. In closing, the court

found that Oakley had a significant criminal history, had a history of non-

compliance in this case, had warrants issued against him, had failed to appear

before his parole officer, and had been arrested for absconding.


3
    KRS 506.010(4)(d) and 515.030, a class A misdemeanor.
4
    KRS 520.050, a class D felony.
5
    KRS 532.080(2).



                                              -3-
                 A written order was entered on April 17, 2020, wherein the court

noted Oakley’s stipulations to violating his probation by absconding, failing to

attend treatment for substance abuse, failing to report as directed to his probation

officer, and being arrested on a new felony charge. Based on these actions, the

court found that revocation was necessary because Oakley could not be

appropriately supervised. Reciting KRS 439.3106, the court further found that

Oakley’s actions constituted a significant risk to prior victims or the community at

large and that Oakley could not be appropriately managed in the community.

Oakley timely appealed.

                                            ANALYSIS

                 Oakley’s first claim is that revocation was in error where the court

rendered merely perfunctory findings which do not support the court’s conclusions

that he posed a significant risk to the community and that he could not be

appropriately managed in the community. Oakley asserts this claim is preserved

by his counsel’s request that his probation be continued and by the fact these

findings are mandated by KRS 439.3106.6 The Commonwealth disagrees, and

citing Lainhart v. Commonwealth, 534 S.W.3d 234, 237 (Ky. App. 2017), argues

Oakley was required to specifically request additional findings to preserve this



6
    In the alternative, Oakley requested a review for palpable error.



                                                  -4-
claim. We agree with the Commonwealth that the claim is not adequately

preserved. Accordingly, our review is limited to whether there was a palpable

error that affected Oakley’s substantial rights and resulted in manifest injustice.

RCr7 10.26.

                KRS 439.3106(1) requires that a court consider whether a

probationer’s violation of the conditions of supervision constitutes a significant

risk to prior victims or the community at large and whether the probationer can be

appropriately managed in the community before deciding to revoke probation.

Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014). Courts must

demonstrate their consideration of the statute by rendering either oral or written

findings. Commonwealth v. Gilmore, 587 S.W.3d 627, 630 (Ky. 2019). Findings

which merely recite the statutory language are not sufficient. Id. “Rather, ‘[t]here

must be proof in the record established by a preponderance of the evidence that a

defendant violated the terms of his release and the statutory criteria for revocation

has been met.’” Id. (quoting Helms v. Commonwealth, 475 S.W.3d 637, 645 (Ky.

App. 2015)).

                While Oakley takes umbrage with the lack of detailed findings, as

noted by the Gilmore Court, KRS 439.3106 requires only that the findings be made

and supported by evidence. 587 S.W.3d at 631. Herein, the court’s remarks


7
    Kentucky Rules of Criminal Procedure.

                                            -5-
during the revocation hearing and the express findings of the written order

demonstrate compliance with the dictates of KRS 439.3106(1). Moreover, the

decision was supported by the evidence in that Oakley was unwilling or unable to

complete treatment for his substance use and committed new offenses, including

attempted robbery. Accordingly, we find no error.

              Oakley’s second claim is that the court erred when it ordered his

reinstated Kenton County sentence to run consecutively to his new Fayette County

sentence. Oakley argues that, pursuant to KRS 533.040(3), the court, as a matter

of law, was required to run his sentences concurrently because his probation was

not revoked within 90 days of the date the grounds for revocation became known

to DOC. The Commonwealth, noting that a court speaks only through its written

orders, Kindred Nursing Centers Limited Partnership v. Sloan, 329 S.W.3d 347,

349 (Ky. App. 2010), argues the claim is not properly before this Court because the

judgment is silent on the issue. Alternatively, the Commonwealth argues the court

did not err where KRS 533.060(2) mandates consecutive sentencing.

              We agree that the claim is not properly before this Court where the

judgment does not order consecutive sentencing. As such, we decline to address

the matter.




                                         -6-
                               CONCLUSION

           Therefore, and for the foregoing reasons, the Kenton Circuit Court’s

order revoking probation is hereby AFFIRMED.



           ALL CONCUR.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Brandon Neil Jewell                     Daniel Cameron
Frankfort, Kentucky                     Attorney General of Kentucky

Molly Mattingly                         E. Bedelle Lucas
Frankfort, Kentucky                     Assistant Attorney General
                                        Frankfort, Kentucky




                                      -7-